Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. By failing to follow up and ensure that the settlement of Moore’s case was communicated to the judge and by failing to take any action on behalf of VanKampen and Kiracofe, respondent neglected legal matters and inconvenienced his clients. Because of respondent’s obvious remorse, his apparently successful efforts at rehabilitation, and his return of the retainers to his clients, we believe that the public reprimand as recommended by the board is warranted in this case. Respondent is so reprimanded. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.